Citation Nr: 0937225	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic otitis externa and otitis media, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected chronic otitis 
externa and otitis media.

3.  Entitlement to service connection for a left arm 
disorder, to include as secondary to service-connected 
chronic otitis externa and otitis media.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1956.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2007, the Veteran submitted copies of VA medical 
records dated from January 1977 through December 1981, 
January 2003, and July 2003.  These records included evidence 
as to the Veteran's ear symptomatology and the presence of 
left shoulder and neck pain which increased in severity 
during flare-ups of his ear disorders.  Accordingly, the 
evidence of record shows that there are relevant VA medical 
records which have not been associated with the claims file, 
and there is no indication that VA has ever attempted to 
obtain these records.  As such, the duty to assist has not 
been fulfilled.  See 38 C.F.R. § 3.159(c)(2) (2008).

With regard to the Veteran's increased rating claim, the 
Veteran's disabilities are currently evaluated under 
Diagnostic Code 6210, for chronic otitis externa.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2008).  While a 10 percent 
evaluation is the highest allowed under this diagnostic code, 
the Veteran's disability is currently characterized as 
"chronic otitis externa and otitis media."  (Emphasis 
added).  This characterization is consistent with the October 
2007 VA ears examination report, which gave a specific 
diagnosis that included chronic otitis media and noted that 
both of the Veteran's ears were suppurative.  Chronic 
suppurative otitis media is evaluated under Diagnostic Code 
6200.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2008).  While 
a 10 percent evaluation is also the highest allowed under 
that diagnostic code as well, the following Note specifically 
stated that for chronic suppurative otitis media, separate 
evaluations should be considered for hearing impairment and 
other complications.  Id. at Note.  While the Veteran was 
accorded a VA examination in October 2007 with respect to his 
increased rating claim, no audiological evaluation was done 
at that time.  The Board therefore concludes that an 
additional VA examination is needed to provide a current 
picture of the service-connected ear disorder at issue on 
appeal, to specifically include a complete audiological 
examination.  38 C.F.R. §§ 3.326, 3.327 (2008).

In addition, the evidence of record shows that the Veteran 
experiences regular flare-ups of his ear disorders, during 
which times his symptoms are significantly more severe than 
during the normal period.  The October 2007 VA ears 
examination was not conducted during a flare-up of the 
veteran's ear disorders.  Accordingly, the medical evidence 
of record is insufficient to allow a proper evaluation of the 
current severity of the Veteran's ear disorder.  See Ardison 
v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating 
disabilities that are subject to periodic exacerbations or 
outbreaks, an examination should be scheduled during such an 
exacerbation).  The October 2007 VA ears examination report 
stated that these flare-ups occurred every 10 to 12 days and 
lasted for days at a time.  Accordingly, the unusual 
scheduling requirements for this examination should not be 
insurmountable so long as sufficient deference is given to 
allow the examination to be scheduled at short notice.

Moreover, the VA medical records submitted by the Veteran in 
November 2007 include multiple reports that the Veteran 
experienced neck and left arm pain during flare-ups of his 
ear disorders.  Accordingly, clarification is necessary to 
determine if the neck and left arm pain during flare-ups are 
symptoms of the otitis media and/or otitis externa or are 
separate disorders that are aggravated by these service-
connected ear disorders.  See 38 C.F.R. §§ 3.159, 3.326; see 
also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his ear, left arm, and neck disorders.  
An attempt must be made to obtain, with 
any necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response 
to this request which have not been 
previously secured.  Regardless of any 
response from the Veteran, the RO must 
obtain a complete copy of the Veteran's 
VA medical records, from the date of 
his separation from active military 
service to the present.  All attempts 
to secure this evidence must be 
documented in the claims file.  If, 
after making reasonable efforts to 
obtain named records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claims must be noted.  The Veteran and 
his representative must then be given 
an opportunity to respond.


2.	The Veteran must be afforded the 
appropriate VA examination(s) to 
determine the severity of his 
service-connected ear disorders and the 
etiology of any neck or left arm pain.  
This examination(s) must be scheduled 
during a period of flare-up of these 
conditions, which is likely to occur at 
short notice.  The examining facility 
must be fully informed of the unusual 
requirements in this case and 
communicate with the Veteran as 
necessary to maximize the likelihood of 
performing the examination during a 
flare-up of the claimed conditions.  
Appropriate instructions must be 
provided to the Veteran in this regard.  
The claims file must be made available 
to and reviewed by the examiner.  Any 
indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail, to include a 
complete audiological examination and a 
detailed discussion of all related 
symptomatology.  The examiner must 
provide an opinion as to whether any 
neck and/or left arm pain is a separate 
disorder from the Veteran's 
service-connected ear disorders, or 
only symptoms thereof.  If the examiner 
finds that the neck and/or left arm 
pain, if any, are separate disorders, 
the examiner must provide an opinion as 
to whether such disorders are related 
to the Veteran's military service, or 
to his service-connected left ear 
disorders, to include whether the 
flare-ups of his service-connected left 
ear disorders aggravated the separate 
neck and/or left arm disorders.  All 
opinions provided must include an 
explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the Veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings are 
warranted for the Veteran's otitis 
externa and otitis media as independent 
disabilities, to include further 
separate evaluations for each ear.  If 
any benefit on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

